DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15, 17-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest either alone or in combination a ball disposition system as recited by claim 1, particularly a ball adsorption device including an adsorption plate providing an adsorption hole extending in a first direction and a pin extending in the first direction, a portion of the pin inserted in the adsorption hole; and an inspection sensor block configured to measure a horizontality of the adsorption plate or a substrate on the stage, the inspection sensor block positioned between the ball adsorption device and the stage aligned with each other in the first direction, wherein the ball guide plate is located beyond the adsorption plate in the first direction.
	The prior art of record does not teach or suggest either alone or in combination a ball disposition system as recited by claim 9, particularly a ball adsorption device configured to adsorb a ball, the ball adsorption device including an adsorption plate providing an adsorption hole to which the ball is adsorbed; and an inspection sensor block configured to measure a horizontality of the adsorption plate or a substrate on the stage, the inspection sensor block positioned between the ball adsorption device and the stage aligned with each other in a vertical direction, and wherein the ball guide plate is configured to be disposed between the adsorption plate and the stage.
	The prior art of record does not teach or suggest either alone or in combination a method for disposing a ball on a substrate as recited by claim 17, particularly adsorbing a ball to a ball adsorption device, the ball adsorption device including an adsorption plate providing an adsorption hole to which the ball is adsorbed; coupling the ball adsorption device to a ball guide plate; aligning the ball adsorption device and the substrate with each other in a vertical direction; measuring a horizontality of the ball guide plate or the substrate by a sensor disposed between the ball guide plate and the substrate aligned with each other in the vertical direction; and disposing the ball on the substrate, and wherein the ball guide plate is disposed between the adsorption plate and the stage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kiley Stoner whose telephone number is 571-272-1183.  The examiner can normally be reached Monday-Thursday (9:30 a.m. to 8:00 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735